Citation Nr: 1628454	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial staged rating in excess of 30 percent prior to February 11, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1967 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Regional Office (RO) in San Diego, California.  Subsequently, the Veteran's file was transferred to the RO in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran was afforded a Travel Board hearing in July 2015 before the undersigned sitting at Los Angeles, California.  Unfortunately, the transcript of the proceedings could not be prepared because of audio malfunction.  The Veteran was advised by letter in September 2015 that he could request a new hearing.  In an October 2015 response, the Veteran requested to reschedule a hearing.  The Veteran was scheduled to appear at a Board hearing in May 2016; however, he notified VA in April 2016 that he was not able to attend the upcoming Board hearing and desired to reschedule his hearing date.  For reasons unclear to the Board, however, no hearing was rescheduled and there has been no indication that the Veteran withdrew this request.  As such, in order to afford the Veteran due process, the hearing should be conducted.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be rescheduled for a Board hearing before a Veterans Law Judge at the earliest opportunity. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


